Case 1:18-Cv-00122-TSE-|DD Document 48 Filed 11/16/18 Page 1 of 2 Page|D# 857

lN THE UNI'I`ED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF V[RGINIA
Alexandria Division

'I`ERR! M. PRETTYMAN,
Plaintiff,

v. Civil Action No. 1:18cv122

L'IF CLUB OPERATIONS CO., INC.,
Defendant.

ORDER

'[`he parties appeared for a telephonic final pretrial conference this ahemoon. At the
conference plaintiff represented that she intends to call four to five witnesses and defendant
represented that it plans to call three to four witnesses Both parties agreed this matter
could be completed within two to two and one-half days, and will therefore be scheduled
to conclude on or before November 29, 2018 at 1:00 p.m. 'l`he parties also agreed to abide
by the following deadlines in preparation for the jury trial scheduled for November 27,
2018 at 10:00 a.m.:

¢ On or before Tuesdav, Novembgr 20, 2018 at noon the parties shall tile
their motions in limine and amended witness and exhibit lists.

o On or before TueLhiL Novemher 20. 2018 at Gztm the parties shall
tile proposed jury instructions and proposed questions for voir dire.

o On or before Frida!l November 232 2018 at 5:00 g-m. the parties shall file

objections to the amended witness and exhibit lists.

Case 1:18-Cv-00122-TSE-|DD Document 48 Filed 11/16/18 Page 2 of 2 Page|D# 858

o On or before Monday, November 26, 2018 at noon the parties shall tile any
motions relating to the parties’ objections to the amended witness and exhibit
lists and shall also tile any objections to the other party`s proposed jury

instructions

`l`he Clerk is directed to provide a copy of this Order to all counsel of record.

Alexandria, Virginia
November 16. 2018 ‘1`. S. Ellis, ll

United Smtes Dis ' ;Jndge

 

